FORM OF VOTING AND EXCHANGE TRUST AGREEMENT

AGREEMENT made as of the 2nd day of August, 2007 effective as of the 9th day of
August, 2007.

AMONG:

6789722 CANADA INC., a corporation existing under the laws of Canada
(“ExchangeCo”)

AND

COUNTERPATH SOLUTIONS, INC., a corporation existing under the laws of the State
of Nevada (“Parent”)

AND

VALIANT TRUST COMPANY, a trust company incorporated under the laws of Alberta
(“Trustee”)

WHEREAS:

A.           Pursuant to an arrangement agreement (the “Arrangement Agreement”)
dated as of June 15, 2007 among Parent, ExchangeCo and NewHeights Software
Corporation (the “Company”), ExchangeCo has agreed to issue exchangeable shares
(the “Exchangeable Shares”) to certain holders of common shares of the Company
pursuant to the plan of arrangement (the “Plan of Arrangement”) contemplated by
the Arrangement Agreement; and

B.            Pursuant to the Arrangement Agreement, Parent and ExchangeCo have
agreed to execute a voting and exchange trust agreement substantially in the
form of this Agreement; and

THEREFORE in consideration of the respective covenants and agreements provided
in this Agreement and for other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the parties hereto covenant and
agree as follows:

ARTICLE 1

DEFINITIONS AND INTERPRETATION

1.1

Definitions

In this Agreement, the following terms shall have the following meanings:

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by, or under common control with, that Person. For the
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlled by” and “under common control with”), as applied to any
Person, means the possession by another Person, directly or indirectly, of the
power to direct or cause the direction of the management and policies of that
first mentioned Person, whether through the ownership of voting securities, by
contract or otherwise.

“Arrangement” means the arrangement under section 192 of the CBCA on the terms
and subject to the conditions set forth in the Arrangement Agreement and the
Plan of Arrangement and any

 



 


--------------------------------------------------------------------------------



 

amendments or variations to the Plan of Arrangement made in accordance with
Article 6 of the Plan of Arrangement or made at the direction of the Court in
the Final Order.

“Arrangement Agreement” means the agreement made as of June 15, 2007 between
Parent, ExchangeCo and the Company, as amended, supplemented and/or restated in
accordance therewith, providing for, among other things, the Arrangement.

“Assignee” has the meaning ascribed to that term in Section 12.3.

“Authorized Person” has the meaning ascribed to that term in Section 6.17.

“Automatic Exchange Rights” means the benefit of the obligation of Parent to
effect the automatic exchange of Parent Common Shares for Exchangeable Shares
pursuant to Section 5.13.

“Beneficiaries” means the registered holders from time to time of Exchangeable
Shares, other than Parent and the Parent Affiliates.

“Beneficiary Votes” has the meaning ascribed to that term in Section 4.2.

“Board of Directors” means the Board of Directors of ExchangeCo or Parent, as
the case may be.

“Business Day” means any day on which commercial banks are generally open for
business in Vancouver, British Columbia, other than a Saturday, a Sunday or a
day observed as a holiday in Vancouver, British Columbia under the laws of the
Province of British Columbia or the federal laws of Canada.

“Canadian Dollar Equivalent” means, in respect of an amount expressed in a
currency other than Canadian dollars (the “Foreign Currency Amount”) at any
date, the product obtained by multiplying: (a) the Foreign Currency Amount, by
(b) the noon spot exchange rate on such date for such foreign currency expressed
in Canadian dollars as reported by the Bank of Canada or, in the event such spot
exchange rate is not available, such exchange rate on such date for such foreign
currency expressed in Canadian dollars as may be deemed by the Board of
Directors to be appropriate for such purpose.

“CBCA” means the Canada Business Corporations Act as now in effect and as may be
amended from time to time prior to the date upon which the Plan of Arrangement
becomes effective as set forth in the certificate of arrangement giving effect
to the Arrangement issued by the director pursuant to section 192 of the Canada
Business Corporations Act, including the regulations made thereunder.

“Current Market Price” means, in respect of a Parent Common Share on any date,
the Canadian Dollar Equivalent of the average of the closing prices of Parent
Common Shares during a period of 20 consecutive trading days ending not more
than three trading days before such date on the OTC Bulletin Board, or, if the
Parent Common Shares are not then quoted on the OTC Bulletin Board, on such
other stock exchange or automated quotation system on which the Parent Common
Shares are listed or quoted, as the case may be, as may be selected by the Board
of Directors of Parent for such purpose; provided, however, that if in the
opinion of the Board of Directors of Parent the public distribution or trading
activity of Parent Common Shares during such period does not create a market
which reflects the fair market value of a Parent Common Shares, then the Current
Market Price of a Parent Common Share shall be determined by the Board of
Directors of Parent, in good faith and in its sole discretion, and provided
further that any such selection, opinion or determination by the Board of
Directors of Parent shall be conclusive and binding.

 

 

- 2 -

 


--------------------------------------------------------------------------------



 

 

“Entity” means any corporation (including any non-profit corporation), general
partnership, limited partnership, limited liability partnership, joint venture,
estate, trust, company (including any company limited by shares, limited
liability company or joint stock company), firm, society or other enterprise,
association, organization or entity.

“Exchange Right” has the meaning ascribed to that term in Section 5.1.

“Exchangeable Share” means a share in the class of non-voting exchangeable
shares in the capital of ExchangeCo having the rights, privileges, restrictions
and conditions set forth in the Exchangeable Share Provisions.

“Exchangeable Share Provisions” means the rights, privileges, restrictions and
conditions attaching to the Exchangeable Shares as set forth in Appendix 1 to
the Plan of Arrangement.

“Exchangeable Share Support Agreement” means the exchangeable share support
agreement made as of even date herewith among ExchangeCo and Parent.

“Governmental Body” means any: (a) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature;
(b) federal, state, provincial, local, municipal, foreign or other government;
or (c) governmental or quasi-governmental authority of any nature (including any
governmental division, department, agency, commission, instrumentality,
official, ministry, fund, foundation, center, organization, unit, body or Entity
and any court or other tribunal).

“Indemnified Parties” has the meaning ascribed to that term in Section 8.1.

“Insolvency Event” means the institution by ExchangeCo of any proceeding to be
adjudicated a bankrupt or insolvent or to be wound up, or the consent of
ExchangeCo to the institution of bankruptcy, insolvency or winding-up
proceedings against ExchangeCo, or the filing of a petition, answer or consent
seeking dissolution or winding-up under any bankruptcy, insolvency or analogous
laws, including without limitation the Companies Creditors Arrangement Act
(Canada) and the Bankruptcy and Insolvency Act (Canada), and the failure by
ExchangeCo to contest in good faith any such proceedings commenced in respect of
ExchangeCo within 30 days of becoming aware thereof, or the consent by
ExchangeCo to the filing of any such petition or to the appointment of a
receiver, or the making by ExchangeCo of a general assignment for the benefit of
creditors, or the admission in writing by ExchangeCo of its inability to pay its
debts generally as they become due, or ExchangeCo not being permitted, pursuant
to solvency requirements of applicable law, to redeem any Retracted Shares
pursuant to Section 6.6 of the Exchangeable Share Provisions.

“Liquidation Call Right” has the meaning ascribed to that term in the Plan of
Arrangement.

“Liquidation Event” has the meaning ascribed to that term in Section 5.13(b).

“Liquidation Event Effective Date” has the meaning ascribed to that term in
Section 5.13(c).

“List” has the meaning ascribed to that term in Section 4.6.

“Officers Certificate” means, with respect to Parent or ExchangeCo, as the case
may be, a certificate signed by any one of the authorized signatories of Parent
or ExchangeCo, as the case may be.

 

 

- 3 -

 


--------------------------------------------------------------------------------



 

 

“Parent Affiliates” means Affiliates of Parent.

“Parent Common Share” means a share of common stock, par value U.S. $0.001 per
share, in the capital of Parent, and any other security into which such share
may be changed.

“Parent Consent” has the meaning ascribed to that term in Section 4.2.

“Parent Meeting” has the meaning ascribed to that term in Section 4.2.

“Parent Special Voting Share” means the one share of special voting stock of
Parent, par value U.S.$0.001, which entitles the holder of record of that share
to a number of votes at meetings of holders of Parent Common Shares equal to the
number of Exchangeable Shares outstanding from time to time (other than
Exchangeable Shares held by Parent and Parent Affiliates).

“Parent Successor” has the meaning ascribed to that term in Section 10.1.

“Person” means any individual, Entity or Governmental Body.

“Plan of Arrangement” means the plan of arrangement appended as Schedule D to
the Arrangement Agreement.

“Redemption Call Right” has the meaning ascribed to that term in the Plan of
Arrangement.

“Retracted Shares” has the meaning ascribed to that term in Section 5.7.

“Retraction Call Right” has the meaning ascribed to that term in the
Exchangeable Share Provisions.

“Trust” means the trust created by this Agreement.

“Trust Estate” means the Parent Special Voting Share, any other securities, the
Exchange Right, the Automatic Exchange Rights and any money or other property
which may be held by the Trustee from time to time pursuant to this trust
agreement.

“Trustee” means Valiant Trust Company or such other trust company or other
Entity that Parent and the Company choose and, subject to the provisions of
Article 9, includes any successor trustee.

“Voting Rights” means the voting rights attached to the Parent Special Voting
Share as set forth in Article 4.

1.2

Interpretation Not Affected by Headings, etc.

The division of this Agreement into Articles, Sections and other portions and
the insertion of headings are for convenience of reference only and should not
affect the construction or interpretation of this Agreement. Unless otherwise
indicated, all references to an “Article” or “Section” followed by a number
and/or a letter refer to the specified Article or Section of this Agreement. The
terms “this Agreement”, “hereof”, “herein” and “hereunder” and similar
expressions refer to this Agreement and not to any particular Article, Section
or other portion hereof and include any agreement or instrument supplementary or
ancillary hereto.

 

 

- 4 -

 


--------------------------------------------------------------------------------



 

 

1.3

Number, Gender, etc.

Words importing the singular number only shall include the plural and vice
versa. Words importing any gender shall include all genders.

1.4

Date for any Action

If any date on which any action is required to be taken under this Agreement is
not a Business Day, such action shall be required to be taken on the next
succeeding Business Day.

ARTICLE 2

PURPOSE OF AGREEMENT

2.1

Establishment of Trust

The purpose of this Agreement is to create the Trust for the benefit of the
Beneficiaries, as herein provided. The Trustee will hold the Parent Special
Voting Share in order to enable the Trustee to execute the Voting Rights and
will hold the Exchange Right and the Automatic Exchange Rights in order to
enable the Trustee to exercise such rights, in each case as trustee for and on
behalf of the Beneficiaries as provided in this Agreement.

ARTICLE 3

PARENT SPECIAL VOTING SHARE

3.1

Issue and Ownership of the Parent Special Voting Share

Parent hereby issues to and deposits with the Trustee, the Parent Special Voting
Share to be hereafter held of record by the Trustee as trustee for and on behalf
of, and for the use and benefit of, the Beneficiaries and in accordance with the
provisions of this Agreement. Parent hereby acknowledges receipt from the
Trustee as trustee for and on behalf of the Beneficiaries of good and valuable
consideration (and the adequacy thereof) for the issuance of the Parent Special
Voting Share by Parent to the Trustee. During the term of the Trust and subject
to the terms and conditions of this Agreement, the Trustee shall possess and be
vested with full legal ownership of the Parent Special Voting Share and shall be
entitled to exercise all of the rights and powers of an owner with respect to
the Parent Special Voting Share provided that the Trustee shall:

 

(a)

hold the Parent Special Voting Share and the legal title thereto as trustee
solely for the use and benefit of the Beneficiaries in accordance with the
provisions of this Agreement; and

 

(b)

except as specifically authorized by this Agreement, have no power or authority
to sell, transfer, vote or otherwise deal in or with the Parent Special Voting
Share and the Parent Special Voting Share shall not be used or disposed of by
the Trustee for any purpose other than the purposes for which this Trust is
created pursuant to this Agreement.

3.2

Legended Share Certificates

ExchangeCo will cause each certificate representing Exchangeable Shares to bear
an appropriate legend notifying the Beneficiaries of their right to instruct the
Trustee with respect to the exercise of the Voting Rights in respect of the
Exchangeable Shares of the Beneficiaries.

 

 

- 5 -

 


--------------------------------------------------------------------------------



 

 

3.3

Safe Keeping of Certificate

The certificate representing the Parent Special Voting Share shall at all times
be held in safe keeping by the Trustee or its duly authorized agent.

ARTICLE 4

EXERCISE OF VOTING RIGHTS

4.1

Voting Rights

The Trustee, as the holder of record of the Parent Special Voting Share, shall
be entitled to vote in person or by proxy the Parent Special Voting Share on any
matters, questions, proposals or propositions whatsoever that may properly come
before the holders of Parent Common Shares at a Parent Meeting or in connection
with a Parent Consent. The Voting Rights shall be and remain vested in and
exercised by the Trustee. Subject to Section 6.15:

 

(a)

the Trustee shall exercise the Voting Rights only on the basis of instructions
received in accordance with this Article 4 from Beneficiaries entitled to
instruct the Trustee as to the voting thereof at the time at which the Parent
Meeting is held or a Parent Consent is sought; and

 

(b)

to the extent that no instructions are received from a Beneficiary with respect
to the Voting Rights to which such Beneficiary is entitled, the Trustee shall
not exercise or permit the exercise of such Voting Rights.

4.2

Number of Votes

With respect to all meetings of stockholders of Parent at which holders of
Parent Common Shares are entitled to vote (each, a “Parent Meeting”) and with
respect to all written consents sought by Parent from its stockholders including
the holders of Parent Common Shares (each, a “Parent Consent”), each Beneficiary
shall be entitled to instruct the Trustee to cast and exercise one of the votes
comprised in the Voting Rights for each Exchangeable Share owned of record by
such Beneficiary on the record date established by Parent or by applicable law
for such Parent Meeting or Parent Consent, as the case may be (the “Beneficiary
Votes”), in respect of each matter, question, proposal or proposition to be
voted on at such Parent Meeting or in connection with such Parent Consent.

4.3

Mailings to Stockholders

With respect to each Parent Meeting and Parent Consent, the Trustee will mail or
cause to be mailed (or otherwise communicate in the same manner as Parent
utilizes in communications to holders of Parent Common Shares subject to the
Trustee being advised in writing of that method and its ability to provide that
method of communication) to each of the Beneficiaries named in the List referred
to in Section 4.6, the following materials (such mailing or communication to
commence on the same day as the mailing (or other communication) is commenced by
Parent to its stockholders or, if later, promptly after receipt by the Trustee
of such materials):

 

(a)

a copy of the notice of such Parent Meeting or such Parent Consent, together
with any related materials to be provided to stockholders of Parent;

 

(b)

a statement that such Beneficiary is entitled to instruct the Trustee as to the
exercise of the Beneficiary Votes with respect to such Parent Meeting or Parent
Consent or, pursuant

 

- 6 -

 


--------------------------------------------------------------------------------



 

to Section 4.7, to attend such Parent Meeting and to exercise personally the
Beneficiary Votes thereat;

 

(c)

a statement as to the manner in which such instructions may be given to the
Trustee, including an express indication that instructions may be given to the
Trustee to give:

 

(i)

a proxy to such Beneficiary or his designee to exercise personally the
Beneficiary Votes; or

 

(ii)

a proxy to a designated agent or other representative of the management of
Parent to exercise such Beneficiary Votes;

 

(d)

a statement that if no such instructions are received from the Beneficiary, the
Beneficiary Votes to which such Beneficiary is entitled will not be exercised;

 

(e)

a form of direction whereby the Beneficiary may instruct the Trustee as to
voting and otherwise as contemplated herein; and

 

(f)

a statement of the time and date by which such instructions must be received by
the Trustee in order to be binding upon it, which, in the case of a Parent
Meeting, shall be not later than the close of business on the second Business
Day prior to such meeting, and of the method for revoking or amending such
instructions.

For the purpose of determining Beneficiary Votes to which a Beneficiary is
entitled in respect of any Parent Meeting or Parent Consent, the number of
Exchangeable Shares owned of record by the Beneficiary shall be determined at
the close of business on the record date established by Parent or by applicable
law for purposes of determining stockholders entitled to vote at such Parent
Meeting or sign such Parent Consent. Parent will notify the Trustee of any
decision of the Board of Directors of Parent with respect to the calling of any
Parent Meeting or with respect to the seeking of any Parent Consent and shall
provide all necessary information and materials to the Trustee in each case
promptly and in any event in sufficient time to enable the Trustee to perform
its obligations contemplated by this Section 4.3.

4.4

Copies of Stockholder Information

Parent will deliver to the Trustee copies of all proxy materials (including
notices of Parent Meetings but excluding proxies to vote Parent Common Shares),
information statements, reports (including without limitation, all interim and
annual financial statements) and other written communications that, in each
case, are to be distributed from time to time to holders of Parent Common Shares
in sufficient quantities and in sufficient time so as to enable the Trustee to
send those materials to each Beneficiary at the same time as such materials are
first sent to holders of Parent Common Shares. The Trustee will mail or
otherwise send to each Beneficiary, at the expense of Parent, copies of all such
materials (and all materials specifically directed to the Beneficiaries or to
the Trustee for the benefit of the Beneficiaries by Parent) received by the
Trustee from Parent and will use its best efforts to mail or otherwise send such
materials contemporaneously with the sending by Parent or its designee of such
materials to holders of Parent Common Shares. The Trustee will also make
available for inspection by any Beneficiary at the Trustee’s principal corporate
trust office in the City of Vancouver during the regular business hours of the
Trustee all proxy materials, information statements, reports and other written
communications that are:

 

(a)

received by the Trustee as the registered holder of the Parent Special Voting
Share and made available by Parent generally to the holders of Parent Common
Shares; or

 

 

- 7 -

 


--------------------------------------------------------------------------------



 

 

 

(b)

specifically directed to the Beneficiaries or to the Trustee for the benefit of
the Beneficiaries by Parent.

4.5

Other Materials

As soon as reasonably practicable after receipt by Parent or stockholders of
Parent (if such receipt is known by Parent) of any material sent or given by or
on behalf of a third party to holders of Parent Common Shares generally,
including without limitation, dissident proxy and information circulars (and
related information and material) and tender and exchange offer circulars (and
related information and material), Parent shall use its reasonable efforts to
obtain and deliver to the Trustee copies thereof in sufficient quantities so as
to enable the Trustee to forward such material (unless the same has been
provided directly to Beneficiaries by such third party) to each Beneficiary as
soon as possible thereafter. As soon as reasonably practicable after receipt
thereof, the Trustee will mail or otherwise send to each Beneficiary, at the
expense of Parent, copies of all such materials received by the Trustee from
Parent. The Trustee will also make available for inspection by any Beneficiary
at the Trustee’s principal corporate trust office in the City of Vancouver
during the regular business hours of the Trustee copies of all such materials.

4.6

List of Persons Entitled to Vote

ExchangeCo shall, (a) prior to each annual general and special Parent Meeting or
the seeking of any Parent Consent and (b) forthwith upon each request made at
any time by the Trustee in writing, prepare or cause to be prepared a list (a
“List”) of the names and addresses of the Beneficiaries arranged in alphabetical
order (and, if requested, arranged by jurisdiction of residence) and showing the
number of Exchangeable Shares held of record by each such Beneficiary, in each
case at the close of business on the date specified by the Trustee in such
request or, in the case of a List prepared in connection with a Parent Meeting
or a Parent Consent, at the close of business on the record date established by
Parent or pursuant to applicable law for determining the holders of Parent
Common Shares entitled to receive notice of and/or to vote at such Parent
Meeting or to give consent in connection with such Parent Consent. Each such
List shall be delivered to the Trustee promptly after receipt by ExchangeCo of
such request or the record date for such meeting or seeking of consent, as the
case may be, and in any event within sufficient time to enable the Trustee to
perform its obligations under this Agreement. Parent agrees to give ExchangeCo
notice (with a copy to the Trustee) of the calling of any Parent Meeting or the
seeking of any Parent Consent, together with the record dates therefor,
sufficiently prior to the date of the calling of such meeting or seeking of such
consent so as to enable ExchangeCo to perform its obligations under this Section
4.6.

4.7

Entitlement to Direct Votes

Any Beneficiary named in a List prepared in connection with any Parent Meeting
or Parent Consent will be entitled (a) to instruct the Trustee in the manner
described in Section 4.3 with respect to the exercise of the Beneficiary Votes
to which such Beneficiary is entitled or (b) to attend such meeting and
personally exercise thereat, as the proxy of the Trustee, the Beneficiary Votes
to which such Beneficiary is entitled.

4.8

Voting by Trustee, and Attendance of Trustee Representative at Meeting

 

(a)

In connection with each Parent Meeting and Parent Consent, the Trustee shall
exercise, either in person or by proxy, in accordance with the instructions
received from a Beneficiary pursuant to Section 4.3, the Beneficiary Votes as to
which such Beneficiary is entitled to direct the vote (or any lesser number
thereof as may be set forth in the

 

- 8 -

 


--------------------------------------------------------------------------------



 

instructions); provided, however, that such written instructions are received by
the Trustee from the Beneficiary prior to the time and date fixed by the Trustee
for receipt of such instruction in the notice given by the Trustee to the
Beneficiary pursuant to Section 4.3.

 

(b)

Subject to the timely receipt of instructions as contemplated in Section 4.3(f),
the Trustee shall cause a representative who is empowered by it to sign and
deliver, on behalf of the Trustee, proxies for Voting Rights to attend each
Parent Meeting. Upon submission by a Beneficiary (or its designee) of
identification satisfactory to the Trustee’s representative, and at the
Beneficiary’s request, such representative shall sign and deliver to such
Beneficiary (or its designee) a proxy to exercise personally the Beneficiary
Votes as to which such Beneficiary is otherwise entitled hereunder to direct the
vote, if such Beneficiary either (i) has not previously given the Trustee
instructions pursuant to Section 4.3 in respect of such meeting or (ii) submits
to such representative written revocation of any such previous instructions. At
such meeting, the Beneficiary exercising such Beneficiary Votes shall have the
same rights as the Trustee to speak at the meeting in favour of any matter,
question, proposal or proposition, to vote by way of ballot at the meeting in
respect of any matter, question, proposal or proposition, and to vote at such
meeting by way of a show of hands in respect of any matter, question or
proposition.

4.9

Distribution of Written Materials

Any written materials distributed by the Trustee pursuant to this Agreement
shall be sent by mail (or otherwise communicated in the same manner as Parent
utilizes in communications to holders of Parent Common Shares subject to the
Trustee being advised in writing of that method of communication and its ability
to provide that method of communication) to each Beneficiary at its address as
shown on the books of ExchangeCo. ExchangeCo shall provide or cause to be
provided to the Trustee for this purpose, on a timely basis and without charge
or other expense:

 

(a)

a current List; and

 

(b)

upon the request of the Trustee, mailing labels to enable the Trustee to carry
out its duties under this Agreement.

4.10

Termination of Voting Rights

All of the rights of a Beneficiary with respect to the Beneficiary Votes
exercisable in respect of the Exchangeable Shares held by such Beneficiary,
including the right to instruct the Trustee as to the voting of or to vote
personally such Beneficiary Votes, shall be deemed to be surrendered by the
Beneficiary to Parent, and such Beneficiary Votes and the Voting Rights
represented thereby shall cease immediately upon the delivery by such holder to
the Trustee of the certificates representing such Exchangeable Shares in
connection with the exercise by the Beneficiary of the Exchange Right or the
occurrence of the automatic exchange of Exchangeable Shares for Parent Common
Shares, as specified in Article 5 (unless, in either case, Parent shall not have
delivered the requisite Parent Common Shares issuable in exchange for the
Exchangeable Shares to the Trustee for delivery to the Beneficiaries), or upon
the redemption of Exchangeable Shares pursuant to Article 6 or 7 of the
Exchangeable Share Provisions, or upon the effective date of the liquidation,
dissolution or winding-up of ExchangeCo pursuant to Article 5 of the
Exchangeable Share Provisions, or upon the purchase of Exchangeable Shares from
the holder thereof by ExchangeCo pursuant to the exercise by ExchangeCo of the
Retraction Call Right, the Redemption Call Right or the Liquidation Call Right.

 

 

- 9 -

 


--------------------------------------------------------------------------------



 

 

ARTICLE 5

EXCHANGE RIGHT AND AUTOMATIC EXCHANGE

5.1

Grant and Ownership of the Exchange Right

Parent hereby grants to the Trustee as trustee for and on behalf of, and for the
use and benefit of, the Beneficiaries the right (the “Exchange Right”),
exercisable upon the occurrence and during the continuance of an Insolvency
Event, to require Parent to purchase from each or any Beneficiary all or any
part of the Exchangeable Shares held by the Beneficiary and the Automatic
Exchange Rights, all in accordance with the provisions of this Agreement. Parent
hereby acknowledges receipt from the Trustee as trustee for and on behalf of the
Beneficiaries of good and valuable consideration (and the adequacy thereof) for
the grant of the Exchange Right and the Automatic Exchange Rights by Parent to
the Trustee. During the term of the Trust and subject to the terms and
conditions of this Agreement, the Trustee shall possess and be vested with full
legal ownership of the Exchange Right and the Automatic Exchange Rights and
shall be entitled to exercise all of the rights and powers of an owner with
respect to the Exchange Right and the Automatic Exchange Rights, provided that
the Trustee shall:

 

(a)

hold the Exchange Right and the Automatic Exchange Rights and the legal title
thereto as trustee solely for the use and benefit of the Beneficiaries in
accordance with the provisions of this Agreement; and

 

(b)

except as specifically authorized by this Agreement, have no power or authority
to exercise or otherwise deal in or with the Exchange Right or the Automatic
Exchange Rights, and the Trustee shall not exercise any such rights for any
purpose other than the purposes for which the Trust is created pursuant to this
Agreement.

5.2

Legended Share Certificates

ExchangeCo will cause each certificate representing Exchangeable Shares to bear
an appropriate legend notifying the Beneficiaries of:

 

(a)

their right to instruct the Trustee with respect to the exercise of the Exchange
Right in respect of the Exchangeable Shares held by a Beneficiary; and

 

(b)

the Automatic Exchange Rights.

5.3

General Exercise of Exchange Right

The Exchange Right shall be and remain vested in and exercisable by the Trustee.
Subject to Section 6.15, the Trustee shall exercise the Exchange Right only on
the basis of instructions received pursuant to this Article 5 from Beneficiaries
entitled to instruct the Trustee as to the exercise thereof. To the extent that
no instructions are received from a Beneficiary with respect to the Exchange
Right, the Trustee shall not exercise or permit the exercise of the Exchange
Right.

5.4

Purchase Price

The purchase price payable by Parent for each Exchangeable Share to be purchased
by Parent under the Exchange Right shall be an amount per share equal to (a) the
Current Market Price of a Parent Common Share on the last Business Day prior to
the day of closing of the purchase and sale of such Exchangeable Share under the
Exchange Right, which shall be satisfied in full by Parent causing to

 

- 10 -

 


--------------------------------------------------------------------------------



 

be sent to such holder one Parent Common Share, plus (b) to the extent not paid
by ExchangeCo, an additional amount equivalent to the full amount of all
declared and unpaid dividends on each such Exchangeable Share held by such
holder on any dividend record date which occurred prior to the closing of the
purchase and sale. In connection with each exercise of the Exchange Right,
Parent shall provide to the Trustee an Officer’s Certificate setting forth the
calculation of the purchase price for each Exchangeable Share. The purchase
price for each such Exchangeable Share so purchased may be satisfied only by
Parent issuing and delivering or causing to be delivered to the Trustee, on
behalf of the relevant Beneficiary, one Parent Common Share and on the
applicable payment date a cheque for the balance, if any, of the purchase price
without interest (but less any amounts withheld pursuant to Section 5.14).

5.5

Exercise Instructions

Subject to the terms and conditions herein set forth, a Beneficiary shall be
entitled, upon the occurrence and during the continuance of an Insolvency Event,
to instruct the Trustee to exercise the Exchange Right with respect to all or
any part of the Exchangeable Shares registered in the name of such Beneficiary
on the books of ExchangeCo. To cause the exercise of the Exchange Right by the
Trustee, the Beneficiary shall deliver to the Trustee, in person or by certified
or registered mail, at its principal corporate trust office in Vancouver,
British Columbia or at such other places in Canada as the Trustee may from time
to time designate by written notice to the Beneficiaries, the certificates
representing the Exchangeable Shares which such Beneficiary desires Parent to
purchase, duly endorsed in blank for transfer, and accompanied by such other
documents and instruments as may be required to effect a transfer of
Exchangeable Shares under the CBCA and the by-laws of ExchangeCo and such
additional documents and instruments as the Trustee, Parent or ExchangeCo may
reasonably require together with (a) a duly completed form of notice of exercise
of the Exchange Right, contained on the reverse of or attached to the
Exchangeable Share certificates, stating (i) that the Beneficiary thereby
instructs the Trustee to exercise the Exchange Right so as to require Parent to
purchase from the Beneficiary the number of Exchangeable Shares specified
therein, (ii) that such Beneficiary has good title to and owns all such
Exchangeable Shares to be acquired by Parent free and clear of all liens,
claims, security interests, adverse claims and encumbrances, (iii) the names in
which the certificates representing Parent Common Shares issuable in connection
with the exercise of the Exchange Right are to be issued and (iv) the names and
addresses of the Persons to whom such new certificates should be delivered and
(b) payment (or evidence satisfactory to the Trustee, ExchangeCo and Parent of
payment) of the taxes (if any) payable as contemplated by Section 5.8 of this
Agreement. If only a part of the Exchangeable Shares represented by any
certificate or certificates delivered to the Trustee are to be purchased by
Parent under the Exchange Right, a new certificate for the balance of such
Exchangeable Shares shall be issued to the holder at the expense of ExchangeCo.

5.6

Delivery of Parent Common Shares; Effect of Exercise

Promptly after receipt of the certificates representing the Exchangeable Shares
which the Beneficiary desires Parent to purchase under the Exchange Right,
together with such documents and instruments of transfer and a duly completed
form of notice of exercise of the Exchange Right (and payment of taxes, if any,
payable as contemplated by Section 5.8 or evidence thereof), duly endorsed for
transfer to Parent, the Trustee shall notify Parent and ExchangeCo of its
receipt of the same, which notice to Parent and ExchangeCo shall constitute
exercise of the Exchange Right by the Trustee on behalf of the holder of such
Exchangeable Shares, and Parent shall promptly thereafter deliver or cause to be
delivered to the Trustee, for delivery to the Beneficiary of such Exchangeable
Shares (or to such other Persons, if any, properly designated by such
Beneficiary) the number of Parent Common Shares issuable in connection with the
exercise of the Exchange Right, and on the applicable payment date cheques for
the balance, if any, of the total purchase price therefor without interest (but
less any amounts withheld pursuant to Section 5.14; provided, however, that no
such delivery shall be made unless and until the

 

- 11 -

 


--------------------------------------------------------------------------------



 

Beneficiary requesting the same shall have paid (or provided evidence
satisfactory to the Trustee, ExchangeCo and Parent of the payment of) the taxes
(if any) payable as contemplated by Section 5.8 of this Agreement. Immediately
upon the giving of notice by the Trustee to Parent and ExchangeCo of the
exercise of the Exchange Right as provided in this Section 5.6, the closing of
the transaction of purchase and sale contemplated by the Exchange Right shall be
deemed to have occurred and the holder of such Exchangeable Shares shall be
deemed to have transferred to Parent all of such holder’s right, title and
interest in and to such Exchangeable Shares shall cease to be a holder of such
Exchangeable Shares and shall not be entitled to exercise any of the rights of a
holder in respect thereof, other than the right to receive his proportionate
part of the total purchase price for those Exchangeable Shares (together with a
cheque for the balance, if any, of the total purchase price therefor without
interest (but less any amounts withheld pursuant to Section 5.14), unless the
requisite number of Parent Common Shares is not allotted, issued and delivered
by Parent to the Trustee within five Business Days of the date of the giving of
such notice by the Trustee and cheque for the balance, if any, of the total
purchase price for such Exchangeable Shares is not issued and delivered to the
Trustee on the applicable payment date, in which case the rights of the
Beneficiary shall remain unaffected until such Parent Common Shares are so
allotted, issued and delivered by Parent and any such cheque is issued and
delivered by Parent. Upon delivery by Parent to the Trustee of such Parent
Common Shares, the Trustee shall deliver such Parent Common Shares to such
Beneficiary (or to such other Persons, if any, properly designated by such
Beneficiary). Concurrently with such Beneficiary ceasing to be a holder of
Exchangeable Shares, the Beneficiary shall be considered and deemed for all
purposes to be the holder of the Parent Common Shares delivered to it pursuant
to the Exchange Right.

5.7

Exercise of Exchange Right Subsequent to Retraction

In the event that a Beneficiary has exercised its right under Article 6 of the
Exchangeable Share Provisions to require ExchangeCo to redeem any or all of the
Exchangeable Shares held by the Beneficiary (the “Retracted Shares”) and is
notified by ExchangeCo pursuant to Section 6.6 of the Exchangeable Share
Provisions that ExchangeCo will not be permitted as a result of solvency
requirements of applicable law to redeem all such Retracted Shares, and provided
that ExchangeCo shall not have exercised the Retraction Call Right with respect
to the Retracted Shares and that the Beneficiary has not revoked the retraction
request delivered by the Beneficiary to ExchangeCo pursuant to Section 6.1 of
the Exchangeable Share Provisions, the retraction request will constitute and
will be deemed to constitute notice from the Beneficiary to the Trustee
instructing the Trustee to exercise the Exchange Right with respect to those
Retracted Shares that ExchangeCo is unable to redeem. In any such event,
ExchangeCo hereby agrees with the Trustee and in favour of the Beneficiary to
immediately notify the Trustee of the prohibition against ExchangeCo redeeming
all of the Retracted Shares and to promptly to forward or cause to be forwarded
to the Trustee all relevant materials delivered by the Beneficiary to ExchangeCo
or to the transfer agent of the Exchangeable Shares (including without
limitation, a copy of the retraction request delivered pursuant to Section 6.1
of the Exchangeable Share Provisions) in connection with such proposed
redemption of the Retracted Shares and the Trustee will thereupon exercise the
Exchange Right with respect to the Retracted Shares that ExchangeCo is not
permitted to redeem and will require Parent to purchase such shares in
accordance with the provisions of this Article 5.

5.8

Stamp or Other Transfer Taxes

Upon any sale of Exchangeable Shares to Parent pursuant to the Exchange Right or
the Automatic Exchange Rights, the share certificate or certificates
representing Parent Common Shares to be delivered in connection with the payment
of the total purchase price therefor shall be issued in the name of the
Beneficiary of the Exchangeable Shares so sold or in such names as such
Beneficiary may otherwise direct in writing without charge to the holder of the
Exchangeable Shares so sold; provided, however, that such Beneficiary (a) shall
pay (and none of Parent, ExchangeCo or the Trustee shall be

 

- 12 -

 


--------------------------------------------------------------------------------



 

required to pay) any documentary, stamp, transfer or other taxes that may be
payable in respect of any transfer involved in the issuance or delivery of such
shares to a Person other than such Beneficiary or (b) shall have evidenced to
the satisfaction of the Trustee, Parent and ExchangeCo that such taxes, if any,
have been paid.

5.9

Notice of Insolvency Event

As soon as practicable following the occurrence of an Insolvency Event or any
event that with the giving of notice or the passage of time or both would be an
Insolvency Event, ExchangeCo and Parent shall give written notice thereof to the
Trustee. As soon as practicable following the receipt of notice from ExchangeCo
and Parent of the occurrence of an Insolvency Event, or upon the Trustee
becoming aware of an Insolvency Event, the Trustee will mail to each
Beneficiary, at the expense of Parent, a notice of such Insolvency Event, in the
form provided by the Parent, which notice shall contain a brief statement of the
rights of the Beneficiaries with respect to the Exchange Right.

5.10

Qualification of Parent Common Shares

Parent will in good faith expeditiously take all such reasonable actions and do
all such reasonable things as are necessary or desirable to cause all Parent
Common Shares to be delivered pursuant to the Exchange Right or the Automatic
Exchange Rights to be listed, quoted or posted for trading on all stock
exchanges and quotation systems on which outstanding Parent Common Shares have
been listed by Parent and remain listed and are quoted or posted for trading at
such time.

5.11

Parent Common Shares

Parent hereby represents, warrants and covenants that the Parent Common Shares
issuable as described herein will be duly authorized and validly issued as fully
paid and non-assessable and shall be free and clear of any lien, claim or
encumbrance.

5.12

Prohibition on Voluntary Liquidation

Parent covenants that it shall not take any action relating to a voluntary
liquidation, dissolution or winding-up of ExchangeCo or its successors, prior to
the Redemption Date (as defined in the Exchangeable Share Provisions) unless
prior to such liquidation, dissolution or winding-up Parent shall have taken
such actions to ensure that it is possible for holders of Exchangeable Shares to
extend through to the Redemption Date (subject to the continuing effect of other
provisions of this Agreement which may permit the redemption or other
termination of the Exchangeable Shares prior to the Redemption Date) the
deferral of any gain incurred by such holders that would otherwise have been
recognized at the Effective Time as a result of the consummation of the
transactions contemplated by the Arrangement Agreement.

5.13

Automatic Exchange on Liquidation of Parent

 

(a)

Parent will give the Trustee notice of each of the following events at the time
set forth below:

 

(i)

in the event of any determination by the Board of Directors of Parent to
institute voluntary liquidation, dissolution or winding-up proceedings with
respect to Parent or to effect any other distribution of assets of Parent among
its shareholders for the purpose of winding up its affairs, at least 60 days
prior to the

 




--------------------------------------------------------------------------------



 

 

- 13 -

 

proposed effective date of such liquidation, dissolution, winding-up or other
distribution; and

 

(ii)

as soon as practicable following the earlier of (A) receipt by Parent of notice
of, and (B) Parent otherwise becoming aware of, any threatened or instituted
claim, suit, petition or other proceedings with respect to the involuntary
liquidation, dissolution or winding-up of Parent or to effect any other
distribution of assets of Parent among its shareholders for the purpose of
winding up its affairs, in each case where Parent has failed to contest in good
faith any such proceeding commenced in respect of Parent within 30 days of
becoming aware thereof.

 

(b)

As soon as practicable following receipt by the Trustee from Parent of notice of
any event (a “Liquidation Event”) contemplated by Section 5.13(a)(i) or
5.13(a)(ii) above, the Trustee will give notice thereof to the Beneficiaries.
Such notice shall include a brief description of the automatic exchange of
Exchangeable Shares for Parent Common Shares provided for in Section 5.13(c).

 

(c)

In order that the Beneficiaries will be able to participate on a pro rata basis
with the holders of Parent Common Shares in the distribution of assets of Parent
in connection with a Liquidation Event, on the fifth Business Day prior to the
effective date (the “Liquidation Event Effective Date”) of a Liquidation Event
all of the then outstanding Exchangeable Shares shall be automatically exchanged
for Parent Common Shares. To effect such automatic exchange, Parent shall
purchase on the fifth Business Day prior to the Liquidation Event Effective Date
each Exchangeable Share then outstanding and held by Beneficiaries, and each
Beneficiary shall sell the Exchangeable Shares held by it at such time, for a
total purchase price per share equal to (a) the Current Market Price of a Parent
Common Share on the fifth Business Day prior to the Liquidation Event Effective
Date, which shall be satisfied in full by Parent issuing to the Beneficiary one
Parent Common Share, and (b) to the extent not paid by ExchangeCo, an additional
amount equivalent to the full amount of all declared and unpaid dividends on
each such Exchangeable Share held by such holder on any dividend record date
which occurred prior to the date of the exchange. In connection with such
automatic exchange, Parent will provide to the Trustee an Officer’s Certificate
setting forth the calculation of the purchase price for each Exchangeable Share.

 

(d)

On the fifth Business Day prior to the Liquidation Event Effective Date, the
closing of the transaction of purchase and sale contemplated by the automatic
exchange of Exchangeable Shares for Parent Common Shares shall be deemed to have
occurred, and each Beneficiary shall be deemed to have transferred to Parent all
of the Beneficiary’s right, title and interest in and to such Beneficiary’s
Exchangeable Shares and the related interest in the Trust Estate and shall cease
to be a holder of such Exchangeable Shares and Parent shall issue to the
Beneficiary the Parent Common Shares issuable upon the automatic exchange of
Exchangeable Shares for Parent Common Shares and on the applicable payment date
shall deliver to the Trustee for delivery to the Beneficiary a cheque for the
balance, if any, of the total purchase price for such Exchangeable Shares
without interest but less any amounts withheld pursuant to Section 5.14.
Concurrently with such Beneficiary ceasing to be a holder of Exchangeable
Shares, the Beneficiary shall be considered and deemed for all purposes to be
the holder of the Parent Common Shares issued pursuant to the automatic exchange
of Exchangeable Shares for Parent Common Shares and the certificates held by the
Beneficiary previously representing the Exchangeable Shares exchanged by the
Beneficiary with Parent pursuant to such

 

- 14 -

 


--------------------------------------------------------------------------------



 

automatic exchange shall thereafter be deemed to represent Parent Common Shares
issued to the Beneficiary by Parent pursuant to such automatic exchange. Upon
the request of a Beneficiary and the surrender by the Beneficiary of
Exchangeable Share certificates deemed to represent Parent Common Shares, duly
endorsed in blank and accompanied by such instruments of transfer as Parent may
reasonably require, Parent shall deliver or cause to be delivered to the
Beneficiary certificates representing Parent Common Shares of which the
Beneficiary is the holder.

5.14

Withholding Rights

Parent, ExchangeCo and the Trustee shall be entitled to deduct and withhold from
any consideration otherwise payable under this Agreement to any holder of
Exchangeable Shares or Parent Common Shares such amounts as Parent, ExchangeCo
or the Trustee is required or permitted to deduct and withhold with respect to
such payment under the Income Tax Act (Canada), the United States Internal
Revenue Code of 1986 or any provision of provincial, state, local or foreign tax
law, in each case as amended or succeeded. To the extent that amounts are so
withheld, such withheld amounts shall be treated for all purposes as having been
paid to the holder of the shares in respect of which such deduction and
withholding was made, provided that such withheld amounts are actually remitted
to the appropriate taxing authority. To the extent that the amount so required
or permitted to be deducted or withheld from any payment to a holder exceeds the
cash portion of the consideration otherwise payable to the holder, Parent,
ExchangeCo and the Trustee are hereby authorized to sell or otherwise dispose of
such portion of the consideration as is necessary to provide sufficient funds to
Parent, ExchangeCo or the Trustee, as the case may be, to enable it to comply
with such deduction or withholding requirement and Parent, ExchangeCo or the
Trustee shall notify the holder thereof and remit to such holder any unapplied
balance of the net proceeds of such sale. Prior to making any distribution to
holders of Exchangeable Shares or Parent Common Shares, Parent or ExchangeCo, as
the case may be, shall ensure that the Trustee has access to sufficient funds
(by directly providing, if necessary, such funds to the Trustee) to enable the
Trustee to comply with any applicable withholding taxes in connection with such
consideration. In carrying out its duties under this Section 5.14, the Trustee
may obtain the advice of and assistance from such experts as the Trustee may
reasonably consider necessary or advisable. If requested by the Trustee, Parent
shall retain such experts for providing such advice or assistance to the
Trustee.

ARTICLE 6

CONCERNING THE TRUSTEE

6.1

Powers and Duties of the Trustee

The rights, powers, duties and authorities of the Trustee under this Agreement,
in its capacity as Trustee of the Trust, shall include:

 

(a)

receipt and deposit of the Parent Special Voting Share from Parent as Trustee
for and on behalf of the Beneficiaries in accordance with the provisions of this
Agreement;

 

(b)

granting proxies and distributing materials to Beneficiaries as provided in this
Agreement;

 

(c)

voting the Beneficiary Votes in accordance with the provisions of this
Agreement;

 

(d)

receiving the grant of the Exchange Right and the Automatic Exchange Rights from
Parent as Trustee for and on behalf of the Beneficiaries in accordance with the
provisions of this Agreement;

 

 

- 15 -

 


--------------------------------------------------------------------------------



 

 

 

(e)

exercising the Exchange Right and enforcing the benefit of the Automatic
Exchange Rights, in each case in accordance with the provisions of this
Agreement, and in connection therewith receiving from Beneficiaries Exchangeable
Shares and other requisite documents and distributing to such Beneficiaries
Parent Common Shares and cheques, if any, to which such Beneficiaries are
entitled upon the exercise of the Exchange Right or pursuant to the Automatic
Exchange Rights, as the case may be;

 

(f)

holding title to the Trust Estate;

 

(g)

investing any moneys forming, from time to time, a part of the Trust Estate as
provided in this trust agreement;

 

(h)

taking action at the written direction of a Beneficiary or Beneficiaries to
enforce the obligations of Parent and ExchangeCo under this Agreement; and

 

(i)

taking such other actions and doing such other things as are specifically
provided in this Agreement.

In the exercise of such rights, powers, duties and authorities the Trustee shall
have (and is granted) such incidental and additional rights, powers, duties and
authority not in conflict with any of the provisions of this Agreement as the
Trustee, acting in good faith and in the reasonable exercise of its discretion,
may deem necessary, appropriate or desirable to effect the purpose of the Trust.
Any exercise of such discretionary rights, powers, duties and authorities by the
Trustee shall be final, conclusive and binding upon all Persons.

The Trustee in exercising its rights, powers, duties and authorities hereunder
shall act honestly and in good faith and with a view to the best interests of
the Beneficiaries and shall exercise the care, diligence and skill that a
reasonably prudent trustee would exercise in comparable circumstances.

The duties and obligations of the Trustee shall be determined by the provisions
hereof and by the provisions of applicable law and accordingly, the Trustee
shall only be responsible for the performance of such duties and obligations as
it has undertaken herein or as required by applicable law. Where the provision
of documentation to the Trustee is contemplated by this Agreement, the Trustee
shall retain the right not to act and shall be held not to be liable for
refusing to act unless it has received such documentation in a clear and
reasonable form that complies with the terms of this Agreement. Such
documentation must not require the exercise of any discretion or independent
judgment on the part of the Trustee except as provided herein.

6.2

No Conflict of Interest

The Trustee represents to Parent and ExchangeCo that at the date of execution
and delivery of this Agreement there exists no material conflict of interest in
the role of the Trustee as a fiduciary hereunder and the role of the Trustee in
any other capacity. The Trustee shall, within 90 days after it becomes aware
that such material conflict of interest exists, either eliminate such material
conflict of interest or resign in the manner and with the effect specified in
Article 9. If, notwithstanding the foregoing provisions of this Section 6.2, the
Trustee has such a material conflict of interest, the validity and
enforceability of this Agreement shall not be affected in any manner whatsoever
by reason only of the existence of such material conflict of interest. If the
Trustee contravenes the foregoing provisions of this Section 6.2, any interested
party may apply to the Supreme Court of British Columbia for an order that the
Trustee be replaced as Trustee hereunder.

 

 

- 16 -

 


--------------------------------------------------------------------------------



 

 

6.3

Dealings with Transfer Agents, Registrars, etc.

Parent and ExchangeCo irrevocably authorize the Trustee, from time to time, to:

 

(a)

consult, communicate and otherwise deal with the respective registrars and
transfer agents, and with any such subsequent registrar or transfer agent, of
the Exchangeable Shares and Parent Common Shares; and

 

(b)

requisition, from time to time, (i) from any such registrar or transfer agent
any information readily available from the records maintained by it which the
Trustee may reasonably require for the discharge of its duties and
responsibilities under this Agreement and (ii) from the transfer agent of Parent
Common Shares, and any subsequent transfer agent of such shares, the share
certificates issuable upon the exercise from time to time of the Exchange Right
and pursuant to the Automatic Exchange Rights in the manner specified in
Article 5 hereof.

Parent and ExchangeCo irrevocably authorize their respective registrars and
transfer agents to comply with all such requests. Parent covenants that it will
supply its transfer agent with duly executed share certificates for the purpose
of completing the exercise from time to time of the Exchange Right and the
Automatic Exchange Rights in each case pursuant to Article 5 hereof.

6.4

Books and Records

The Trustee shall keep available for inspection by Parent and ExchangeCo at the
Trustee’s principal corporate trust office in Vancouver, British Columbia
correct and complete books and records of account relating to the Trust created
by this Agreement, including without limitation, all relevant data relating to
mailings and instructions to and from Beneficiaries and all transactions
pursuant to the Exchange Right and the Automatic Exchange Rights. On or before
January 31, 2008, and on or before January 31 in every year thereafter, so long
as the Parent Special Voting Share is on deposit with the Trustee, the Trustee
shall transmit to Parent and ExchangeCo a brief report, dated as of the
preceding December 31, with respect to:

 

(a)

the property and funds comprising the Trust Estate as of that date;

 

(b)

the number of exercises of the Exchange Right, if any, and the aggregate number
of Exchangeable Shares received by the Trustee on behalf of Beneficiaries in
consideration of the issuance by Parent of Parent Common Shares in connection
with the Exchange Right, during the calendar year ended on such December 31; and

 

(c)

any action taken by the Trustee in the performance of its duties under this
Agreement which it had not previously reported.

6.5

Income Tax Returns and Reports

The Trustee shall, to the extent necessary, prepare and file on behalf of the
Trust appropriate United States and Canadian income tax returns and any other
returns or reports as may be required by applicable law or pursuant to the rules
and regulations of any securities exchange or other trading system through which
the Exchangeable Shares are traded and in connection therewith may obtain the
advice of and assistance from such experts as the Trustee may reasonably
consider necessary or advisable. If requested by the Trustee, Parent shall
retain such experts for providing such advice or assistance to the Trustee.

 

 

- 17 -

 


--------------------------------------------------------------------------------



 

 

6.6

Indemnification Prior to Certain Actions by Trustee

The Trustee shall exercise any or all of the rights, duties, powers or
authorities vested in it by this Agreement at the request, order or direction of
any Beneficiary upon such Beneficiary furnishing to the Trustee reasonable
security, funding or indemnity, satisfactory to the Trustee, acting reasonably,
against the costs, expenses and liabilities which may be incurred by the Trustee
therein or thereby, provided that no Beneficiary shall be obligated to furnish
to the Trustee any such security, funding or indemnity in connection with the
exercise by the Trustee of any of its rights, duties, powers and authorities
with respect to the Parent Special Voting Share pursuant to Article 4, subject
to Section 6.15, and with respect to the Exchange Right pursuant to Article 5,
subject to Section 6.15, and with respect to the Automatic Exchange Rights
pursuant to Article 5, subject to Section 6.15.

None of the provisions contained in this Agreement shall require the Trustee to
expend or risk its own funds or otherwise incur financial liability in the
exercise of any of its rights, powers, duties, or authorities unless funded,
given security or indemnified as aforesaid.

6.7

Action of Beneficiaries

No Beneficiary shall have the right to institute any action, suit or proceeding
or to exercise any other remedy authorized by this Agreement for the purpose of
enforcing any of its rights or for the execution of any trust or power hereunder
unless the Beneficiary has requested the Trustee to take or institute such
action, suit or proceeding and furnished the Trustee with the security, funding
or indemnity referred to in Section 6.6 and the Trustee shall have failed to act
within a reasonable time thereafter. In such case, but not otherwise, the
Beneficiary shall be entitled to take proceedings in any court of competent
jurisdiction such as the Trustee might have taken; it being understood and
intended that no one or more Beneficiaries shall have any right in any manner
whatsoever to affect, disturb or prejudice the rights hereby created by any such
action, or to enforce any right hereunder or the Voting Rights, the Exchange
Rights or the Automatic Exchange Rights except subject to the conditions and in
the manner herein provided, and that all powers and trusts hereunder shall be
exercised and all proceedings at law shall be instituted, had and maintained by
the Trustee, except only as herein provided, and in any event for the equal
benefit of all Beneficiaries.

6.8

Reliance Upon Declarations

The Trustee shall not be considered to be in contravention of any its rights,
powers, duties and authorities hereunder if, when required, it acts and relies
in good faith upon statutory declarations, certificates, opinions, lists,
mailing labels, or reports or other papers or documents furnished pursuant to
the provisions hereof or required by the Trustee to be furnished to it in the
exercise of its rights, powers, duties and authorities hereunder if such
statutory declarations, certificates, opinions, lists, mailing labels or reports
or other papers or documents comply with the provisions of Section 6.9, if
applicable, and with any other applicable provisions of this Agreement.

6.9

Evidence and Authority to Trustee

Parent and/or ExchangeCo shall furnish to the Trustee evidence of compliance
with the conditions provided for in this Agreement relating to any action or
step required or permitted to be taken by Parent and/or ExchangeCo or the
Trustee under this Agreement or as a result of any obligation imposed under this
Agreement, including, without limitation, in respect of the Voting Rights or the
Exchange Right or the Automatic Exchange Rights and the taking of any other
action to be taken by the Trustee at the request of or on the application of
Parent and/or ExchangeCo promptly if and when:

 

 

- 18 -

 


--------------------------------------------------------------------------------



 

 

 

(a)

such evidence is required by any other section of this Agreement to be furnished
to the Trustee in accordance with the terms of this Section 6.9; or

 

(b)

the Trustee, in the exercise of its rights, powers, duties and authorities under
this Agreement, gives Parent and/or ExchangeCo written notice requiring it to
furnish such evidence in relation to any particular action or obligation
specified in such notice.

Such evidence shall consist of an Officer’s Certificate of Parent and/or
ExchangeCo or a statutory declaration or a certificate made by Persons entitled
to sign an Officer’s Certificate stating that any such condition has been
complied with in accordance with the terms of this Agreement.

Whenever such evidence relates to a matter other than the Voting Rights or the
Exchange Right or the Automatic Exchange Rights or the taking of any other
action to be taken by the Trustee at the request or on the application of Parent
and/or ExchangeCo, and except as otherwise specifically provided herein, such
evidence may consist of a report or opinion of any solicitor, attorney, auditor,
accountant, appraiser, valuer, engineer or other expert or any other Person
whose qualifications give authority to a statement made by him, provided that if
such report or opinion is furnished by a director, officer or employee of Parent
and/or ExchangeCo it shall be in the form of an Officer’s Certificate or a
statutory declaration.

Each statutory declaration, Officer’s Certificate, opinion or report furnished
to the Trustee as evidence of compliance with a condition provided for in this
Agreement shall include a statement by the Person giving the evidence:

 

(a)

declaring that he has read and understands the provisions of this Agreement
relating to the condition in question;

 

(b)

describing the nature and scope of the examination or investigation upon which
he based the statutory declaration, certificate, statement or opinion; and

 

(c)

declaring that he has made such examination or investigation as he believes is
necessary to enable him to make the statements or give the opinions contained or
expressed therein.

6.10

Experts, Advisers and Agents

The Trustee may:

 

(a)

in relation to these presents act and rely on the opinion or advice of or
information obtained from any solicitor, attorney, auditor, accountant,
appraiser, valuer, engineer or other expert, whether retained by the Trustee or
by Parent and/or ExchangeCo or otherwise, and may employ such assistants as may
be necessary to the proper discharge of its powers and duties and determination
of its rights hereunder and may pay proper and reasonable compensation for all
such legal and other advice or assistance as aforesaid; and

 

(b)

employ such agents and other assistants as it may reasonably require for the
proper determination and discharge of its powers and duties hereunder, and may
pay reasonable remuneration for all services performed for it (and shall be
entitled to receive reasonable remuneration for all services performed by it) in
the discharge of the trusts hereof and compensation for all disbursements, costs
and expenses made or incurred by it in the discharge of its duties hereunder and
in the management of the Trust.

 

 

- 19 -

 


--------------------------------------------------------------------------------



 

 

6.11

Investment of Moneys Held by Trustee

Unless otherwise provided in this trust agreement, any moneys held by or on
behalf of the Trustee which under the terms of this trust agreement may or ought
to be invested or which may be on deposit with the Trustee or which may be in
the hands of the Trustee may be invested and reinvested in the name or under the
control of the Trustee in securities in which, under the laws of the Province of
Ontario, trustees are authorized to invest trust moneys, provided that such
securities are stated to mature within two years after their purchase by the
Trustee, and the Trustee shall so invest such moneys on the written direction of
ExchangeCo. Pending the investment of any moneys as hereinbefore provided, such
moneys may be deposited in the name of the Trustee in any chartered bank in
Canada or, with the consent of ExchangeCo, in the deposit department of the
Trustee or any other loan or trust company authorized to accept deposits under
the laws of Canada or any province thereof at the rate of interest then current
on similar deposits.

6.12

Trustee Not Required to Give Security

The Trustee shall not be required to give any bond or security in respect of the
execution of the trusts, rights, duties, powers and authorities of this
Agreement or otherwise in respect of the premises.

6.13

Trustee Not Bound to Act on Request

Except as in this Agreement otherwise specifically provided, the Trustee shall
not be bound to act in accordance with any direction or request of Parent and/or
ExchangeCo or of the directors thereof until a duly authenticated copy of the
instrument or resolution containing such direction or request shall have been
delivered to the Trustee, and the Trustee shall be empowered to act upon any
such copy purporting to be authenticated and believed by the Trustee to be
genuine.

6.14

Authority to Carry on Business

The Trustee represents to Parent and ExchangeCo that at the date of execution
and delivery by it of this Agreement it is authorized to carry on the business
of a trust company in each of the Provinces of Canada but if, notwithstanding
the provisions of this Section 6.14, it ceases to be so authorized to carry on
business, the validity and enforceability of this Agreement and the Voting
Rights, the Exchange Right and the Automatic Exchange Rights shall not be
affected in any manner whatsoever by reason only of such event but the Trustee
shall, within 90 days after ceasing to be authorized to carry on the business of
a trust company in any Province of Canada, either become so authorized or resign
in the manner and with the effect specified in Article 9.

6.15

Conflicting Claims

If conflicting claims or demands are made or asserted with respect to any
interest of any Beneficiary in any Exchangeable Shares, including any
disagreement between the heirs, representatives, successors or assigns
succeeding to all or any part of the interest of any Beneficiary in any
Exchangeable Shares, resulting in conflicting claims or demands being made in
connection with such interest, then the Trustee shall be entitled, at its sole
discretion, to refuse to recognize or to comply with any such claims or demands.
In so refusing, the Trustee may elect not to exercise any Voting Rights,
Exchange Rights or Automatic Exchange Rights subject to such conflicting claims
or demands and, in so doing, the Trustee shall not be or become liable to any
Person on account of such election or its failure or refusal to comply with any
such conflicting claims or demands. The Trustee shall be entitled to continue to
refrain from acting and to refuse to act until:

 

 

- 20 -

 


--------------------------------------------------------------------------------



 

 

 

(a)

the rights of all adverse claimants with respect to the Voting Rights, Exchange
Right or Automatic Exchange Rights subject to such conflicting claims or demands
have been adjudicated by a final judgment of a court of competent jurisdiction
and all rights of appeal have expired; or

 

(b)

all differences with respect to the Voting Rights, Exchange Right or Automatic
Exchange Rights subject to such conflicting claims or demands have been
conclusively settled by a valid written agreement binding on all such adverse
claimants, and the Trustee shall have been furnished with an executed copy of
such agreement certified to be in full force and effect.

If the Trustee elects to recognize any claim or comply with any demand made by
any such adverse claimant, it may in its discretion require such claimant to
furnish such surety bond or other security satisfactory to the Trustee as it
shall deem appropriate to fully indemnify it as between all conflicting claims
or demands.

6.16

Acceptance of Trust

The Trustee hereby accepts the Trust created and provided for by and in this
Agreement and agrees to perform the same upon the terms and conditions herein
set forth and to hold all rights, privileges and benefits conferred hereby and
by law in trust for the various Persons who shall from time to time be
Beneficiaries, subject to all the terms and conditions herein set forth.

6.17

Incumbency Certificate

Each of Parent and ExchangeCo shall file with the Trustee a certificate of
incumbency setting forth the names of the individuals authorized to give
instructions, directions or other instruments to the Trustee (each an
“Authorized Person”), together with specimen signatures of such persons, and the
Trustee shall be entitled to rely on the latest certificate of incumbency filed
with it unless it receives notice, in accordance with Section 13.3 of this
Agreement, of a change in the Authorized Persons with updated specimen
signatures.

ARTICLE 7

COMPENSATION

7.1

Fees and Expenses of the Trustee

Parent and ExchangeCo jointly and severally agree to pay the Trustee reasonable
compensation for all of the services rendered by it under this Agreement and
will reimburse the Trustee for all reasonable expenses (including taxes other
than taxes based on the net income of the Trustee) and disbursements (including
reasonable travel expenses incurred by the Trustee in connection with its duties
hereunder and reasonable compensation and reasonable remuneration paid by the
Trustee in connection with the retainer or employment of experts, advisors and
agents under Sections 5.14, 6.5 and 6.10), including the cost and expense of any
suit or litigation of any character and any proceedings before any governmental
agency reasonably incurred by the Trustee in connection with its duties under
this Agreement; provided that Parent and ExchangeCo shall have no obligation to
reimburse the Trustee for any expenses or disbursements paid, incurred or
suffered by the Trustee in any suit or litigation in which the Trustee is
determined to have acted in bad faith or with negligence, recklessness or wilful
misconduct. Invoices for services rendered by the Trustee hereunder shall be
provided to Parent, on behalf of Parent and ExchangeCo, at the address of the
Parent set forth in Section 13.3 of this Agreement. Any amount owing or unpaid
after 30 days from the invoice date will bear interest at a rate per annum, from
the

 

- 21 -

 


--------------------------------------------------------------------------------



 

expiration of such 30 day period, equal to the then current rate charged by the
Trustee and shall be payable on demand. The obligation of Parent and ExchangeCo
under this Section 7.1 shall survive the resignation or removal of the Trustee.

ARTICLE 8

INDEMNIFICATION AND LIMITATION OF LIABILITY

8.1

Indemnification of the Trustee

Parent and ExchangeCo jointly and severally agree to indemnify and hold harmless
the Trustee and each of its directors, officers and agents appointed and acting
in accordance with this Agreement (collectively, the “Indemnified Parties”)
against all claims, losses, damages, reasonable costs, penalties, fines and
reasonable expenses (including reasonable expenses of the Trustee’s legal
counsel) which, without fraud, negligence, recklessness, wilful misconduct or
bad faith on the part of such Indemnified Party, may be paid, incurred or
suffered by the Indemnified Party by reason or as a result of the Trustee’s
acceptance or administration of the Trust, its compliance with its duties set
forth in this Agreement, or any written or oral instruction delivered to the
Trustee by Parent or ExchangeCo pursuant hereto.

In no case shall Parent or ExchangeCo be liable under this indemnity for any
claim against any of the Indemnified Parties unless Parent and ExchangeCo shall
be notified by the Trustee of the written assertion of a claim or of any action
commenced against the Indemnified Parties, promptly after any of the Indemnified
Parties shall have received any such written assertion of a claim or shall have
been served with a summons or other first legal process giving information as to
the nature and basis of the claim. Subject to (ii) below, Parent and ExchangeCo
shall be entitled to participate at their own expense in the defence and, if
Parent and ExchangeCo so elect at any time after receipt of such notice, either
of them may assume the defence of any suit brought to enforce any such claim.
The Trustee shall have the right to employ separate counsel in any such suit and
participate, in the defence thereof but the fees and expenses of such counsel
shall be at the expense of the Trustee unless: (i) the employment of such
counsel has been authorized by Parent or ExchangeCo; or (ii) the named parties
to any such suit include both the Trustee and Parent or ExchangeCo and the
Trustee shall have been advised by counsel acceptable to Parent or ExchangeCo
that there may be one or more legal defences available to the Trustee that are
different from or in addition to those available to Parent or ExchangeCo and
that, in the judgment of such counsel, would present a conflict of interest were
a joint representation to be undertaken (in which case Parent and ExchangeCo
shall not have the right to assume the defence of such suit on behalf of the
Trustee but shall be liable to pay the reasonable fees and expenses of counsel
for the Trustee).

For certainty, the indemnity provided for in this Section 8.1 shall survive the
termination of the Agreement.

8.2

Limitation on Liability

The Trustee shall not be held liable for any loss which may occur by reason of
depreciation of the value of any part of the Trust Estate or any loss incurred
on any investment of funds pursuant to this trust agreement, except to the
extent that such loss is attributable to the fraud, negligence, recklessness,
wilful misconduct or bad faith on the part of the Trustee.

 

 

- 22 -

 


--------------------------------------------------------------------------------



 

 

ARTICLE 9

CHANGE OF TRUSTEE

9.1

Resignation

The Trustee, or any trustee hereafter appointed, may at any time resign by
giving written notice of such resignation to Parent and ExchangeCo specifying
the date on which it desires to resign, provided that such notice shall not be
given less than one month before such desired resignation date unless Parent and
ExchangeCo otherwise agree and provided further that such resignation shall not
take effect until the date of the appointment of a successor trustee and the
acceptance of such appointment by the successor trustee. Upon receiving such
notice of resignation, Parent and ExchangeCo shall promptly appoint a successor
trustee by written instrument in duplicate, one copy of which shall be delivered
to the resigning trustee and one copy to the successor trustee. Failing
acceptance by a successor trustee of such appointment, a successor trustee may
be appointed by an order of a court of competent jurisdiction upon application
of one or more of the parties hereto, at the expense of Parent and ExchangeCo.

9.2

Removal

The Trustee, or any trustee hereafter appointed, may (provided a successor
trustee is appointed) be removed at any time on not less than 30 days’ prior
notice by written instrument executed by Parent and ExchangeCo, in duplicate,
one copy of which shall be delivered to the trustee so removed and one copy to
the successor trustee.

9.3

Successor Trustee

Any successor trustee appointed as provided under this Agreement shall execute,
acknowledge and deliver to Parent and ExchangeCo and to its predecessor trustee
an instrument accepting such appointment. Thereupon the resignation or removal
of the predecessor trustee shall become effective and such successor trustee,
without any further act, deed or conveyance, shall become vested with all the
rights, powers, duties and obligations of its predecessor under this Agreement,
with the like effect as if originally named as trustee in this Agreement.
However, on the written request of Parent and ExchangeCo or of the successor
trustee, the trustee ceasing to act shall, upon payment of any amounts then due
it pursuant to the provisions of this Agreement, execute and deliver an
instrument transferring to such successor trustee all the rights and powers of
the trustee so ceasing to act. Upon the request of any such successor trustee,
Parent, ExchangeCo and such predecessor trustee shall execute any and all
instruments in writing for more fully and certainly vesting in and confirming to
such successor trustee all such rights and powers.

9.4

Notice of Successor Trustee

Upon acceptance of appointment by a successor trustee as provided herein, Parent
and ExchangeCo shall cause to be mailed notice of the succession of such trustee
hereunder to each Beneficiary specified in a List. If Parent or ExchangeCo shall
fail to cause such notice to be mailed within 10 days after acceptance of
appointment by the successor trustee, the successor trustee shall cause such
notice to be mailed at the expense of Parent and ExchangeCo.

 

 

- 23 -

 


--------------------------------------------------------------------------------



 

 

ARTICLE 10

PARENT SUCCESSORS

10.1

Certain Requirements in Respect of Combination, etc.

Parent shall not consummate any transaction (whether by way of reconstruction,
reorganization, consolidation, merger, transfer, sale, lease or otherwise)
whereby all or substantially all of its undertaking, property and assets would
become the property of any other Person or, in the case of a merger, of the
continuing corporation resulting therefrom unless, but may do so if such other
Person or continuing corporation (herein called the “Parent Successor”), by
operation of law, becomes, without more, bound by the terms and provisions of
this Agreement or, if not so bound, executes, prior to or contemporaneously with
the consummation of such transaction, a trust agreement supplemental hereto to
evidence the assumption by the Parent Successor of liability for all moneys
payable and property deliverable hereunder and the covenant of such Parent
Successor to pay and deliver or cause to be delivered the same and its agreement
to observe and perform all the covenants and obligations of Parent under this
Agreement.

10.2

Vesting of Powers in Successor

Whenever the conditions of Section 10.1 have been duly observed and performed,
the Trustee and, if required by Section 10.1, Parent Successor and ExchangeCo
shall execute and deliver the supplemental trust agreement provided for in
Article 11 and thereupon Parent Successor shall possess and from time to time
may exercise each and every right and power of Parent under this Agreement in
the name of Parent or otherwise and any act or proceeding by any provision of
this Agreement required to be done or performed by the Board of Directors of
Parent or any officers of Parent may be done and performed with like force and
effect by the directors or officers of such Parent Successor.

10.3

Wholly-Owned Subsidiaries

Nothing herein shall be construed as preventing the amalgamation or merger of
any wholly-owned direct or indirect subsidiary of Parent with or into Parent or
the winding-up, liquidation or dissolution of any wholly-owned subsidiary of
Parent provided that all of the assets of such subsidiary are transferred to
Parent or another wholly-owned direct or indirect subsidiary of Parent and any
such transactions are expressly permitted by this Article 10.

ARTICLE 11

AMENDMENTS AND SUPPLEMENTAL TRUST AGREEMENTS

11.1

Amendments, Modifications, etc.

This Agreement may not be amended or modified except by an agreement in writing
executed by Parent, ExchangeCo and the Trustee and approved by the Beneficiaries
in accordance with Section 10.2 of the Exchangeable Share Provisions.

11.2

Ministerial Amendments

Notwithstanding the provisions of Section 11.1, the parties to this Agreement
may in writing, at any time and from time to time, without the approval of the
Beneficiaries, amend or modify this Agreement for the purposes of:

 

 

- 24 -

 


--------------------------------------------------------------------------------



 

 

 

(a)

adding to the covenants of any or all parties hereto for the protection of the
Beneficiaries hereunder provided that the Board of Directors of each of
ExchangeCo and Parent shall be of the good faith opinion that such additions
will not be prejudicial to the rights or interests of the Beneficiaries;

 

(b)

making such amendments or modifications not inconsistent with this Agreement as
may be necessary or desirable with respect to matters or questions which, in the
good faith opinion of the Board of Directors of each of Parent and ExchangeCo
and in the opinion of the Trustee (which may, for this purpose, rely on the
opinion of counsel), having in mind the best interests of the Beneficiaries, it
may be expedient to make, provided that such Boards of Directors and the Trustee
shall be of the opinion that such amendments and modifications will not be
prejudicial to the interests of the Beneficiaries; or

 

(c)

making such changes or corrections which, on the advice of counsel to Parent,
ExchangeCo and the Trustee, are required for the purpose of curing or correcting
any ambiguity or defect or inconsistent provision or clerical omission or
mistake or manifest error, provided that in the opinion of the Trustee (which
may, for this purpose, rely on the opinion of counsel) and the Board of
Directors of each of Parent and ExchangeCo such changes or corrections will not
be prejudicial to the rights and interests of the Beneficiaries.

11.3

Meeting to Consider Amendments

ExchangeCo, at the request of Parent, shall call a meeting or meetings of the
Beneficiaries for the purpose of considering any proposed amendment or
modification requiring approval pursuant hereto. Any such meeting or meetings
shall be called and held in accordance with the by-laws of ExchangeCo, the
Exchangeable Share Provisions and all applicable laws.

11.4

Changes in Capital of Parent and ExchangeCo

At all times after the occurrence of any event contemplated pursuant to Section
2.7 or 2.8 of the Exchangeable Share Support Agreement or otherwise, as a result
of which either Parent Common Shares or the Exchangeable Shares or both are in
any way changed, this Agreement shall forthwith be amended and modified as
necessary in order that it shall apply with full force and effect, mutatis
mutandis, to all new securities into which Parent Common Shares or the
Exchangeable Shares or both are so changed and the parties hereto shall execute
and deliver a supplemental trust agreement giving effect to and evidencing such
necessary amendments and modifications.

11.5

Execution of Supplemental Trust Agreements

No amendment to or modification or waiver of any of the provisions of this
Agreement otherwise permitted hereunder shall be effective unless made in
writing and signed by all of the parties hereto. From time to time ExchangeCo
(when authorized by a resolution of its Board of Directors), Parent (when
authorized by a resolution of its Board of Directors) and the Trustee may,
subject to the provisions of these presents, and they shall, when so directed by
these presents, execute and deliver by their proper officers, trust agreements
or other instruments supplemental hereto, which thereafter shall form part
hereof, for any one or more of the following purposes:

 

(a)

evidencing the succession of Parent Successors and the covenants of and
obligations assumed by each such Parent Successor in accordance with the
provisions of Article 10 and any successor trustee in accordance with the
provisions of Article 9 and Section 12.3;

 

 

- 25 -

 


--------------------------------------------------------------------------------



 

 

 

(b)

making any additions to, deletions from or alterations of the provisions of this
Agreement or the Voting Rights, the Exchange Right or the Automatic Exchange
Rights which, in the opinion of the Trustee (which may, for this purpose, rely
on the opinion of counsel), will not be prejudicial to the interests of the
Beneficiaries or are, in the opinion of counsel to the Trustee, necessary or
advisable in order to incorporate, reflect or comply with any legislation the
provisions of which apply to Parent, ExchangeCo, the Trustee or this Agreement;
and

 

(c)

for any other purposes not inconsistent with the provisions of this Agreement,
including without limitation, to make or evidence any amendment or modification
to this Agreement as contemplated hereby, provided that, in the opinion of the
Trustee (which may, for this purpose, rely on the opinion of counsel), the
rights of the Trustee and Beneficiaries will not be prejudiced thereby.

ARTICLE 12

TERMINATION AND ASSIGNMENT

12.1

Term

The Trust created by this Agreement shall continue until the earliest to occur
of the following events:

 

(a)

no outstanding Exchangeable Shares are held by a Beneficiary (other than Parent
and its Affiliates);

 

(b)

each of Parent and ExchangeCo elects in writing to terminate the Trust and such
termination is approved by the Beneficiaries in accordance with Section 10.2 of
the Exchangeable Share Provisions; and

 

(c)

21 years from the date of this Agreement.

12.2

Survival of Agreement

This Agreement shall survive any termination of the Trust and shall continue
until there are no Exchangeable Shares outstanding held by a Beneficiary;
provided, however, that the provisions of Article 7 and Article 8 shall survive
any such termination of this Agreement.

12.3

Assignment by Trustee

This Agreement may not be assigned by the Trustee without the prior written
consent of Parent and ExchangeCo, not to be unreasonably withheld; provided,
however, that this Agreement may be assigned by the Trustee to an Affiliate (the
“Assignee”) if (a) the Assignee executes, acknowledges and delivers to Parent
and ExchangeCo a trust agreement of other instrument(s) supplemental hereto as
provided in Article 11 to evidence the appointment of it as successor trustee
and the acceptance by it of such appointment and the assumption by it of all the
duties and obligations of the predecessor trustee hereunder without further
amendment hereto, and (b) Parent and ExchangeCo are provided with a certificate
of a senior officer of the Assignee in form satisfactory to them, acting
reasonably, certifying that the Assignee is authorized to carry on the business
of a trust company in each of the Provinces of Canada and is free of any
material conflict of interest in its role as fiduciary under this Agreement and
in its role in any other capacity.

 

 

- 26 -

 


--------------------------------------------------------------------------------



 

 

ARTICLE 13

GENERAL

13.1

Severability

If any provision of this Agreement is held to be invalid, illegal or
unenforceable, the validity, legality or enforceability of the remainder of this
Agreement shall not in any way be affected or impaired thereby and the Agreement
shall be carried out as nearly as possible in accordance with its original terms
and conditions.

13.2

Enurement

This Agreement shall be binding upon and enure to the benefit of the parties
hereto and their respective successors and permitted assigns and to the benefit
of the Beneficiaries.

13.3

Notices to Parties

All notices and other communications required or permitted to be delivered to a
party under this Agreement shall be in writing and shall be deemed to have been
properly delivered, given or received upon receipt when delivered by hand or two
business days after being sent by registered mail or by courier or by express
delivery service or by facsimile, provided that in each case the notice or
communication is sent to the address or a facsimile telephone number set forth
beneath the name of such party below:

 

(a)

if to ExchangeCo or Parent to:

CounterPath Solutions, Inc.

Suite 300, One Bentall Centre

505 Burrard Street

Vancouver, BC V7X 1M3

 

Attention:   Vice-President

Fax:   (604) 320-3399

 

(b)

with copy (but not as notice) to:

Clark Wilson LLP

800 – 885 W. Georgia Street

Vancouver, BC V6C 3H1

 

Attention:   Virgil Hlus

Fax:    (604) 687-6314

 

(c)

if to the Trustee to:

Valiant Trust Company

600 – 750 Cambie Street

Vancouver, BC V6B 0A2

 

Attention:   Janet Brown

Fax:    (604) 681-3067

 

 

- 27 -

 


--------------------------------------------------------------------------------



 

 

Any notice or other communication given personally shall be deemed to have been
given and received upon delivery thereof and if given by fax shall be deemed to
have been given and received on the date of receipt thereof unless such day is
not a Business Day in which case it shall be deemed to have been given and
received upon the immediately following Business Day.

13.4

Notice to Beneficiaries

Any and all notices to be given and any documents to be sent to any
Beneficiaries may be given or sent to the address of such Beneficiary shown on
the register of holders of Exchangeable Shares in any manner permitted by the
by-laws of ExchangeCo from time to time in force in respect of notices to
shareholders and shall be deemed to be received (if given or sent in such
manner) at the time specified in such by-laws, the provisions of which by-laws
shall apply mutatis mutandis to notices or documents as aforesaid sent to such
Beneficiaries.

13.5

Risk of Payments by Post

Whenever payments are to be made or documents are to be sent to any Beneficiary
by the Trustee or Beneficiary to the Trustee, the making of such payment or
sending of such document sent through the post shall be at risk of the Parent
and ExchangeCo, in the case of payments made or documents sent by the Trustee,
and at the risk of the Beneficiary, in the case of payments made or documents
sent by the Beneficiary.

13.6

Counterparts

This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument.

13.7

Fax execution

This Agreement may be executed by delivery of executed signature pages by fax
and such fax execution will be effective for all purposes.

13.8

Jurisdiction

This Agreement shall be construed and enforced in accordance with the laws of
the Province of British Columbia and the laws of Canada applicable therein.

13.9

Attornment

Parent agrees that any action or proceeding arising out of or relating to this
Agreement may be instituted in the courts of British Columbia, waives any
objection which it may have now or hereafter to the venue of any such action or
proceeding, irrevocably submits to the jurisdiction of the said courts in any
such action or proceeding, and hereby appoints ExchangeCo at its registered
office in the Province of British Columbia as Parent’s attorney for service of
process.

 

 

- 28 -

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

6789722 CANADA INC.

 

 

Per:

/s/ David Karp

Name:

David Karp

Title:

Director

 

 

COUNTERPATH SOLUTIONS, INC.

 

 

Per:

/s/ Donovan Jones

Name:

Donovan Jones

Title:

President & CEO

 

 

VALIANT TRUST COMPANY

 

 

Per:

/s/ J. Robert Morris

Name:

J. Robert Morris

Title:

Managing Director

 

 

Per:

/s/ Janet M. Brown

Name:

Janet M. Brown

Title:

Director, Client Services

 

 

 

- 29 -

CW1193873.6

 

 